Exhibit 99.1 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 15, 2013 YOU ARE HEREBY NOTIFIED that the Annual General Meeting (the “Meeting”) of shareholders (the “Shareholders”) of Asia Pacific Wire & Cable Corporation Limited (the “Company”) will be held at the principal executive offices of the Company, located at Room B, 7th Fl., No. 132, Min-Sheng East Road Section 3, Taipei 105, Taiwan, on November 15, 2013 at 10:00 p.m. (Taipei time) / 9:00 a.m. (New York time) for the following purposes: 1. To confirm due Notice to Shareholders in convening the meeting; 2. To approve the written record of the last Annual General Meeting of Shareholders of the Company held on October 5, 2012; 3. To approve the minimum number of directorships at two (2) and the maximum number of directors at ten (10) and to reserve one (1) such directorship as a casual vacancy ; 4. To elect up to nine (9) directors, each to hold office, subject to the provisions of the Bye-Laws, as amended, until re-elected or their successors are appointed at the next Annual General Meeting or any special general meeting of the Shareholders or, upon their resignation, removal or their office otherwise becoming vacant; 5. To approve the compensation to be paid to the directors; 6. To present before the meeting audited financial statements for the fiscal year ended December 31, 2012; 7. To approve the appointment of Ernst &Young as the independent auditors of the Company for the 2013 fiscal year, and to authorize the Board of Directors of the Company acting through its Audit Committee to determine the remuneration of the independent auditors for the 2013 fiscal year; and 8. To consider such other matters as may be appropriately brought before the Shareholders. In addition, during the Meeting, there will be a report by management on certain unaudited financial results of the Company for the first six months of 2013. Shareholders of record as of the close of business on October 10, 2013 (the “Record Date”) are entitled to notice of and to vote, in person or by a duly-executed and timely-delivered proxy, at the Meeting or any adjournments or postponements thereof. Enclosed is a proxy statement that contains more information about these matters and the Meeting and a proxy card for registering votes. Shareholders are encouraged to attend the Meeting. Shareholders not able to attend the Meeting in person are invited to participate by conference telephone by dialing into the Meeting on one of the following numbers: U.S./Canada callers: 1-855-368-3574 Callers from outside the U.S./Canada: 1-817-385-9056 Conference ID: 85734485 Upon calling into the Meeting, the conference call operator will request your name and the number of shares of the Company that you own. Thereafter, you will be joined to the Meeting along with other shareholder participants. BY ORDER of the Directors /s/ Appleby Services (Bermuda) Ltd. Bermuda Resident Assistant Secretary Dated: October 18, 2013 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED Canon’s Court 22 Victoria Street Hamilton Hm Ex Bermuda PROXY
